Silverman, J. (dissenting).
We would modify the order appealed from so as to permit defendant Insurance Company of North America (INA) to take the depositions of plaintiff Stephen-Leedom Carpet Co., Inc.’s (SLCC) attorneys, with respect to the circumstances of the production and deposition of the alleged impostor Louis Bruno.
This is an action on a fidelity bond issued by defendant INA to plaintiff SLCC to recover for alleged losses due to employee theft.
Another Justice had previously granted plaintiff’s motion to permit the examination of four former employees of plaintiff to perpetuate their testimony. On that motion, the employees had not been named. In support of that motion, one of plaintiff’s attorneys had stated, “[w]hile of course plaintiff’s counsel is in possession of the names and addresses of these persons, plaintiff is unwilling to disclose their names and addresses to the defendants prior to the taking of the depositions sought herein.” And in fact, the names of these former employees were not disclosed until the moment they were sworn at their depositions.
One such deposition was of a person purporting to be Louis Bruno, a former employee of plaintiff SLCC. On his *579deposition he testified in circumstantial detail with respect to the alleged continuous course of thefts by employees of SLCC. It later appeared that the witness was an impostor, he was not Louis Bruno at all.
Defendant INA now seeks to examine two of plaintiff’s attorneys to determine the facts as to how this impostor came to be produced and to testify. Plaintiff SLCC objects that the attorneys did not know that the witness was an impostor, that they have disclosed all the information they have as to the circumstances and the production of this witness (that he was produced and introduced by another dishonest former employee), and that the matter was in fact referred to the District Attorney in December, 1981. We have been given no further information as to what, if any, criminal action has ensued; the memorandum of the conference with the Assistant District Attorney indicates that investigation or action by the District Attorney is quite unlikely; and indeed, four months later in response to an inquiry from defendant INA’s counsel, the District Attorney was unable to locate any record of the complaint.
In any event, plaintiff contends that the matter is not relevant to this case.
When it appears likely that someone has attempted to perpetrate a gross fraud upon the court and upon the parties by blatant fabrication of evidence, the court is most reluctant to wash its hands of the matter because the issue may not be material to the underlying issues in the case.
It seems likely that someone was attempting to fabricate evidence; it is not clear who that someone is. If indeed a party to the lawsuit was responsible for the attempted fabrication, that is a matter which may be gone into at the trial, and is in that sense material. “Fabrication or deliberate mutilation of evidence or other fraud on the part of a party is a circumstance that may properly be considered by the jury as indicating a weak cause. Thus, evidence is admissible to show the attempted bribery of a witness. Cruikshank v. Gordon, 118 N. Y. 178, 187, 23 N. E. 457, 459; Nowack v. Met. St. Ry. Co., 166 N. Y. 433, 60 N. E. 32.” (Richardson, Evidence [Prince, 10th ed], § 91; see, also, §§ 253, 491.)
*580We do not for a moment suggest that the attorneys sought to be deposed had any guilty knowledge of the fraud. But the information the attorneys have given was not under oath or subject to exploration of details on cross-examination; and investigation should start somewhere. As the Court of Appeals said in Nowack v Metropolitan St. Ry. Co. (166 NY 433, 440): “If an honest man by mistake employs a dishonest one to look up witnesses for him, and the latter, through excess of zeal, resorts to bribery, although it was never thought of by his employer, it is better for cleanliness and purity in the administration of justice, that the facts should be shown, with the fullest opportunity for explanation, than to exclude all evidence of the evil acts upon the ground that they were not authorized, because authority may properly be inferred from the nature of the employment. In such a case all doubt should be resolved, if possible, in the interest of clean evidence and the exposure of foul practices.”
We note that the scope of pretrial disclosure is not limited to matter which may be admissible upon the trial, but includes testimony that may lead to discovery of admissible evidence. (Allen v Crowell-Collier Pub. Co., 21 NY2d 403, 406; Prink v Rockefeller Center, 48 NY2d 309, 314, n 1.)
Accordingly, we think the attorneys should be required to give their testimony under oath on deposition as to whatever they may know about this fraud, subject to any legitimate attorney-client privilege; and if further depositions of others are necessary to fully ascertain the facts, the parties should, subject to the particular circumstances and considerations of practicality, have the opportunity for such depositions.
Murphy, P. J., and Fein, J., concur with Bloom, J.; Carro and Silverman, JJ., dissent in an opinion by Silverman, J.
Order, Supreme Court, New York County, entered on January 18, 1983, affirmed, without costs and without disbursements.